DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 6, 2021.  Claims 1 – 8 and 10 – 12 are amended by the Applicant.  Claims 1 – 12, where Claim 1 is in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed April 6, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 – 12, the specification provides enabling disclosure for “synchronizing the artificial neural network at each node using said set of input parameters.”
b)	Regarding Claims 1 – 12, the amendments to the claims overcome the 112(b) rejections.
c)	Regarding Claim 1, the combination of Cheng and Anglin does not teach the claimed limitations.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant responds by citing PGPub. 2020/0304292 (hereinafter “Mochalov”), paragraph [0043].  While it is accurate that the set of parameters are synchronized, the cited portion of the specification only describes the synchronization of “the server node and on the client node with which the data is said set of input parameters.”  The claim further recites “at least two client devices of network nodes and at least one network server node…[and] a client computer device of a first node, client computer device of a least one other node and…one network server node.”  While the specification describes synchronizing of one client node and a server node, it does not indicate that synchronization is for each of the nodes (i.e., first node, at least one other node, and one network server node).
	The Applicant further indicates that the artificial neural network (“ANN”) is synchronized primarily based on the blockchain [See Remarks, Pg. 5, last line].  However, when arguing against the cited prior art, the Applicant indicates that the invention describes a multi-level synchronization scheme, where each node of the network is trained or retrained using the blockchain (highest level synchronization) and where a server and client synchronize using input parameters provided by the client (second level of synchronization) [See Remarks, Pg. 11, 2nd Para.].  Thus, the Applicant is acknowledging that the claimed “set of input parameters” sent from the server to the client nodes are the set of input parameters described in the specification as the random dataset and the client ID that are transmitted during client-server connection [See Mochalov, Para. 0045-46].  
While the Office acknowledges that the ANN can be initially synchronized in each node using the blockchain, the claimed “set of input parameters” sent from the server to the first node and at least one other node are different for each node.  With different input parameters, there cannot be synchronizing of the ANN at each node using said set of input parameters as claimed.  Therefore, the 112(a) rejection is maintained.
2.	With regards to b), the amendments resolve some issues, but do not correct others, such as described in section 15, on Pg. 8 of the previous Office Action.  The “creating encryption keys using the artificial neural network and input parameters at each node of the network” is indefinite since the “input parameters” can be different than or comprise at least some of the previously claimed “set of input parameters.”  Therefore, the 112(b) rejections are maintained for certain limitations and further described in the rejections below.
3.	With regards to c), the arguments regarding the centralized blockchain (e.g., only the server can updated the blockchain) are moot based on the new grounds of rejection below.
The additional arguments regarding the synchronization between the nodes fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The arguments describe certain features of the claimed limitation as indication of various synchronization steps, but does not attempt to distinguish the claims from the cited references [See Remarks, Pg. 11, 2nd Para.].
	Nevertheless, the arguments are moot based on the new grounds or rejection below necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
4.	Regarding Claim 1, is rejected as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   It is unclear from the Applicant’s disclosure as to how one of ordinary skill in the art is to enable each of the nodes in the network to synchronize the ANN at each node using input parameters as claimed.  The Applicant’s specification indicates that each client node receives a different Client ID from the server that is used to synchronize the ANN [See PGPub. 2020/0304292 (hereinafter “Mochalov”); Para. 0039, 0045-49].  Additional remarks are provided above in Section 1 above.  In other words, portions of the input parameters for each of the client nodes (i.e., a first node and at least one other node) within the network are different (i.e., Client ID), and it is unknown how each of the nodes can be synchronized (e.g., outputs of the ANNs are the same) when there are different input values placed in each ANN.
Trs. of Bos. Univ., 896 F.3d at 1364 ("‘The scope of enablement . . . is that which is disclosed in the specification plus the scope of what would be known to one of ordinary skill in the art without undue experimentation.’" (quoting Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir. 1999))). For example, in Sitrick v. Dreamworks, LLC, 516 F.3d 993 (Fed. Cir. 2008), the claims at issue were directed to "integrating" or "substituting" a user’s audio signal or visual image into a pre-existing video game or movie. Id. at 995-97. While the claims covered both video games and movies, the specification only taught the skilled artisan how to substitute and integrate user images into video games. Id. at 1000. The Federal Circuit held that the specification "did not enable the full scope of the asserted claims" because "one skilled in the art could not take the disclosure in the specification with respect to substitution or integration of user images in video games and substitute a user image for a pre- existing character image in movies without undue experimentation." Id.  See MPEP 2161.01 and 2164.06(c).
5.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
6.	Regarding Claim 1, is rejected as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   It is unclear from the Applicant’s disclosure as to how one of 
7.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
8.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for initializing/synchronizing between a server and one client node, does not reasonably provide enablement for initializing/synchronizing between a server node, client node, and at least one other node as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to create or establish the invention commensurate in scope with these claims.
The claim recites the “sending a set of input parameters from the at least one network server node to the client computer device of the first node and at least one other node.”  However, the Applicant’s specification discloses that the input parameters 
9.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
10.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites the “sending a set of input parameters from the at least one network server node to the client computer device of the first node and at least one other node,” “creating encryption keys using an artificial neural network and input parameters at each node of the network,” and “synchronizing encryption keys, encryption algorithms and encryption obfuscation at each node of the network.”  As stated above, the Applicant’s specification discloses that the input parameters are sent only from the server to the client node with which the data is exchanged [See Mochalov; Para. 0043-45].  Additional remarks are provided above in Section 1 above.  Therefore, synchronization cannot occur at each node of the network since the input parameters 
11.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Regarding Claim 1, the claim recites “re-encrypting the data with different parameters including one or more of encryption algorithm, another encryption key, and encryption obfuscation at the server.”  However, it is unclear if the above step refers to the same selected encryption algorithm and selected encryption obfuscation used to encrypt data transmitted from the first client computer device to the at least one network server.  The Office will interpret them as capable of being different or the same parameters.  Additionally, it is noted that only one of the above parameters needs to be disclosed by the prior art.
13.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
Claim 9, the claim recites “wherein data transmission is in the form of centralized star-type data transmission.”  However, it is unclear if “data transmission” is related to any type of communication recited in Claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2017/0063541 (hereinafter “Cheng”), in view of PGPub. 2019/0012595 (hereinafter “Beser”).
Due to the nature of the numerous 112(a) rejections, both for enablement and written description, regarding the claim limitations, the limitations are interpreted as indicated above or "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
15.	Regarding Claim 1, Cheng discloses of implemented method of encryption and decryption of data over a network wherein said network comprises at least two client computer devices of network nodes and at least one network server node wherein artificial neural network is used [Abstract; Fig. 2A, 2B, 7, and 9] characterized in that the method comprises:
 storing copies of artificial neural network at least on a client computer device of a

sending a set of input parameters from the at least one network server node to the client computer device of the first node and at least one other node [Fig. 2B, 7, and 8; Para. 0049, 0064, 0089-93];
synchronizing the artificial neural network at each node using said set of input parameters [Fig. 2A, 2B, 7, and 8; Para. 0049, 0064, 0089-93];
creating encryption keys using an artificial neural network and input parameters at each node of the network [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
creating a set of output parameters using the artificial neural network [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
selecting an encryption algorithm using the artificial neural network and output
parameters [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
selecting a type of encryption obfuscation using an artificial neural network and output parameters [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
synchronizing encryption keys, encryption algorithms and encryption obfuscation at each node of the network [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93; stage 3];
encrypting data using encryption keys, selected encryption algorithm, and selected encryption obfuscation [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
transmitting encrypted data from the first client computer device to the at least one network server [Fig. 2A, 2B, 7, 8, and 9; Para. 0064-65, 0089-95];
decrypting the data using encryption keys, selected encryption algorithm, and







Cheng further discloses that each communication session can initiate the synchronization of the neural network and input parameters between a sending and receiving device [Para. 0043].  Cheng, however, does not specifically disclose or suggest of a blockchain is used where said at least one network server acts as the only blockchain node capable of creating new blockchain blocks or the steps of re-encrypting the data with different parameters including one or more of encryption algorithm, another encryption key, and encryption obfuscation at the server, transmitting re-encrypted data to the client computer device of at least one other node, computing a new block of the blockchain at the at least one server node of the network, transmitting the updated blockchain from the at least one server node to the first node and each and retraining the artificial neural network at each node of the of the network using the updated blockchain.
Beser discloses a system and method for updating a neural network utilizing blockchain technology [Abstract].  The Beser system also utilizes smart contracts to control the interrelationships between the nodes within the network [Para. 0047].  Beser further discloses that each node can detect a model update event, which is transmitted to a validation node for the network, where the validation node writes the updated computing model for the neural network in the model blockchain (a blockchain is used where said at least one network server acts as the only blockchain node capable of creating new blockchain blocks) [Figs. 2 and 3; Para. 0056, 0059].  Beser further discloses that the validation node validates the model update data, writes both the model update data and the updated computing model to the model blockchain with any suitable data, such as the hash, date or timestamp, etc. (computing a new block of the blockchain at the at least one server node of the network) [Fig. 3; Para. 0056, 0059].  Beser also discloses that the validation node then broadcasts both the model update data and the updated computing model to the other validation nodes in the validation network and the updated computing model to any non-validating nodes (transmitting the updated blockchain from the at least one server node to the first node and each other node of the network and retraining the artificial neural network at each node of the network using the updated blockchain) [Fig. 3; Para. 0056, 0060].
Since each communication pair in Cheng has their own synchronization end encryption key, the changes that are stored within the server can be sent back to each client with their respective encryption key, encryption obfuscation, and encryption the data with different parameters including one or more of encryption algorithm, another encryption key, and encryption obfuscation at the server and transmitting re-encrypted data to the client computer device of at least one other node}.
It would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate the teachings of Beser with Cheng since both systems implement machine learning models, such as an artificial neural network, to process data.  The combination would enable the Cheng system to maintain access to and synchronize trusted neural network models that are used to generate encryption keys through the blockchain infrastructure and smart contracts.  The combination would improve the efficiency of synchronizing neural networks between nodes within the network [Beser, Para. 0003-4].
16. 	Regarding Claim 2, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses that a network is the Internet or a local network [Para. 0022, 0095].
17.	Regarding Claim 3, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses that one subset of the set of input parameters is randomly generated [Para. 0050, 0053; randomly generated public keys that are exchanged between the communicating parties].
18.	Regarding Claim 4, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Beser further discloses that one subset of the set of input parameters is a unique 256-512 bit key, X509 certificate, or both [Para. 0048].
Claim 5, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses encryption keys are created on the first node and at least one other node simultaneously [Fig. 2B; Para. 0064].
20.	Regarding Claim 6, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses that an encryption algorithm is a symmetric encryption algorithm [Fig. 2B; Para. 0064].
21.	Regarding Claim 7, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses that an encryption algorithm is selected from AES 256, 3DES, ChaCha, Salsa20, Blowfish, Twofish, DES, Kuznechik and others [Fig. 2B; Para. 0064].
22.	Regarding Claim 8, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses that an encryption key is not transmitted over the network [Para. 0043].
23.	Regarding Claim 9, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Cheng further discloses that data transmission is in the form of centralized star-type data transmission [Fig. 9; Para. 0094-95; scenario where multiple clients communicate with the same server].
24.	Regarding Claim 10, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Beser further discloses that the artificial neural network is trained on the blockchain [Fig. 3; Para. 0056-57].
25.	Regarding Claim 11, Cheng, in view of Beser, discloses all the limitations of Claim 1 above.  Beser further discloses that an encryption key is not stored on the blockchain [Fig. 3; Para. 0056-60].
Claim 12, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Beser further discloses that no artificial neural network elements are stored on a blockchain [Fig. 3; Para. 0056-60].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492